Exhibit 10.1 Agreement, dated June 28, 2012

FORM OF AGREEMENT

This Asset Funding/Operation Agreement (“Agreement”) is entered into this 28th
day of June 2012 (“Effective Date”) by and among USCorp, a Nevada corporation
(“USCorp”), US Metals, a Nevada corporation (“USMetals”), Arizona Gold Corp, a
British Columbia corporation (“AGC”), Arizona Gold Founders, LLC, a California
limited liability company (“AGF”), William and Denise DuBarry Hay (collectively
“Hay”), Kaswit, Inc., a California corporation (“Kaswit”) and AGC Corp., an
Arizona corporation (“AGCAZ”). USCorp, USMetals, AGC, AGF, AGCAZ, Hay, Kaswit
may hereinafter be referred to individually as “Party” and collectively as
“Parties”.

W I T N E S S E T H

WHEREAS, USMetals is a wholly owned subsidiary of USCorp, and USCorp is a
publicly traded corporation.

WHEREAS, AGCAZ is wholly owned subsidiary of AGC. AGC is a non-public British
Columbia corporation with One Hundred Sixty Seven Million (167,000,000) of
authorized common shares. AGF is a corporation owned or controlled by Hay and
his family.

WHEREAS, AGCAZ owns approximately one hundred seventy two (172) mining claims,
commonly known as the Twin Peaks Claims, and 104 mining claims known as the
Serendipity Claims, (the “Mining Claims”) a copy of which are attached hereto as
Exhibit “A” and incorporated herein by this reference, on 5,500 acres more or
less, and other tangible and intangible personal and intellectual property
consisting of the “Twin Peaks Project” and the “Serendipity Claims” located in
West-Central, Arizona (collectively the “Twin Peaks Project”).

WHEREAS, AGC and/or AGCAZ own certain assets that are applicable to the Twin
Peaks Project. Concurrent with the transfer of the Twin Peaks Project assets to
USMetals, by transfer of all of the stock of AGCAZ, in accordance with this
Agreement, AGC will also transfer all assets that are applicable to the Twin
Peaks Project, including cash in the approximate sum of $200,000.00, to
USMetals, and USMetals will concurrently transfer the USCorp Stock to AGC in
accordance with the provisions of this Agreement.

WHEREAS, AGC desires to transfer the Twin Peaks Project to USMetals by, among
the other provisions contained herein, the transfer of 100% of the stock of
AGCAZ to USMetals.

WHEREAS, Kaswit has entered into a Consulting Agreement with USCorp dated
January 14, 2011 (the “Consulting Agreement”). Pursuant to such Consulting
Agreement, Kaswit has obtained and has exercised warrants (“Warrants”) from
USCorp in the amount of Seven Million (7,000,000) common shares. Kaswit has
exchanged those USCorp shares with USMetals for 7,000,000 shares of AGC. Kaswit
and Hay are also parties to a Non-Dilution Agreement with USCorp.

-1-

--------------------------------------------------------------------------------



 
 

 

WHEREAS, both Hay, individually, and Kaswit have exchanged all of their stock in
USCorp totaling 14,000,000, including the above 7,000,000 shares in exchange for
an equal amount of AGC stock that is held by USMetals.

WHEREAS, Hay and/or other investors in AGC have purchased Fourteen Million
(14,000,000) shares of AGC treasury stock for a price of 10 cents U.S. per
share.

WHEREAS, AGF has acquired Twenty Eight Million Eight Hundred Thousand
(28,800,000) shares of AGC stock,

WHEREAS, AGC desires to transfer the stock of AGCAZ to USMetals in exchange for
all of the stock of AGC held by USMetals, and 42,800,000 additional shares of
USCorp stock as set forth hereinafter. AGC shall thereupon exchange the USCorp
stock with all of the shareholders of AGC for their AGC stock according to
Exhibit “B”. AGC shall thereupon be dissolved.

WHEREAS, Kaswit and Hay shall exchange their 14,000,000 shares of AGC stock to
USMetals in exchange for the 14,000,000 shares of USCorp stock previously
transferred by them to USMetals. USMetals shall transfer those shares of AGC to
AGC to be cancelled and retired.

NOW, THEREFORE, in consideration of the terms and conditions herein contained,
the Parties, intending to be legally bound hereby, agree as follows:

1.                  INCORPORATION OF RECITALS AND DELIVERY OF STOCK

The foregoing recitals are hereby incorporated by reference as if fully set
forth herein.

USCorp agrees to deliver or cause to be delivered the USCorp stock to be
delivered to AGC at or shortly after the Closing. The stock shall be ordered
from the transfer agent as soon as this Agreement has been signed by all parties
and AGC acknowledges that it is possession of all of the outstanding shares of
AGC, except that held by USMetals.

2.                  CLOSING DATE

The transfer of all of the stock of ACGAZ by AGC to USMetals, and the transfer
of any and all other Twin Peaks Project assets (the Transferred Assets as
defined below) by AGC to USMetals in exchange for all of USMetals’ AGC stock
together with the USCorp stock set forth above shall be completed on a date that
is mutually agreed upon by the Parties, but in no event shall the closing (the
“Closing”) of such transfer take place later than June 30, 2012 (such closing
date shall hereinafter be referred to as the “Closing Date”).

 

-2-

--------------------------------------------------------------------------------



 
 

 

3.                  transfer OF twin peaks project ASSETS AND OPERATION OF AGC
POST CLOSING

3.1              Transferred Assets. On the Closing Date, AGC shall sell,
convey, transfer, assign and deliver to USMetals, and USMetals shall acquire
from AGC free and clear of all liens and encumbrances, all right, title and
interest of AGC in and to the tangible and intangible assets utilized by AGC in
the Twin Peaks Project, including but not limited to all of the issued and
outstanding shares of AGCAZ (collectively, the “Transferred Assets”). Such
Transferred Assets shall include the assets listed on the Schedule of
Transferred Assets attached to this Agreement as Exhibit “C”. The Transferred
Assets shall include all of the Twin Peaks Project tangible and intangible
assets including, without limitation, the Mining Claims, maps, deposits, bonds,
assays, all reports and studies, including without limitation drilling reports,
environmental reports, biological reports, cultural reports and studies,
feasibility studies, samples, drilling cores, permits, drilling permits, art
work, websites, domain names, trademarks, copyrights and all copyrighted
material for “Twin Peaks” that are applicable to the Twin Peaks Project. .

3.2              General Assignment and Assumption and Bill of Sale. AGC will
sign a General Assignment and Assumption and Bill of Sale transferring the
Transferred Assets to USMetals in the form attached to this Agreement as Exhibit
“D”.

3.3              Post Closing Operations of AGC.

3.4.1 Immediately following the Closing and transfer of assets by AGC to
USMetals and, if necessary, USCorp, a meeting of the Shareholders and Directors
will be held telephonically, as permitted under Canadian law. USMetals and AGF
(if necessary) shall cast their votes in favor of the dissolution of AGC
immediately following the Closing and transfer of the assets set forth herein.

4.                  No ASSUMPTION OF LIABILITIES

4.1              No Assumption of Liability. USMetals is not assuming any
liabilities of AGC, and it is expressly understood and agreed that USMetals
shall not be liable for any obligations or liabilities of AGC of any kind or
nature, except for liabilities incurred from and after the Closing Date.

4.2              Costs and Expenses. The parties hereto shall pay their own
costs relating to this transaction, including, but not limited to, their
respective attorneys’ and accountants’ fees.

4.3              No Prorations. The obligations for property taxes and Mining
Claims payments shall not be prorated and USMetals shall assume those
obligations at the Closing Date, provided that, they are paid current.

 

-3-

--------------------------------------------------------------------------------



 
 

 

5.                  REPRESENTATIONS, WARRANTIES AND COVENANTS OF USMetals,
USCorp, AGF AND AGC

As of the Closing Date, USMetals, USCorp, AGF and AGC represent, warrant and
covenant as follows:

5.1              Authority. Each party has full power and authority and all
licenses, permits, and authorizations necessary to carry on the business in
which they are engaged. Each party has the legal right, power, authority and
approval required to enter into, execute and deliver this Agreement, and to
fully perform their obligations under this Agreement . This Agreement, has been
duly executed and delivered and are the valid and binding obligations of each
party enforceable in accordance with its terms.

5.2              Governmental Consents. The entering into and consummation of
the transactions contemplated by this Agreement, and the Consulting Agreement
are not subject to the jurisdiction, approval or consent of any government or
governmental, regulatory, or administrative agency.

5.3              Litigation and Claims. There are no claims, causes of action or
legal proceedings, threatened or pending, or outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator, governmental or
regulatory body against or involving any party hereto.

5.4              Accuracy of Schedules/No Undisclosed Liabilities. All of the
schedules attached to this Agreement and USCorp’s 10K and 10Q filings with the
Securities and Exchange Commission are true, complete and accurate to the best
of USMetals’and USCorp’s knowledge and there are no undisclosed liabilities and
no dispute or claim concerning any liability for federal or state taxes
applicable to USMetals, USCorp.

5.5              Omitted.

5.6              No Violation of Law. The obligations and their performance by
each of the parties under this Agreement, do and will not violate any applicable
federal, state or local statutes, laws or regulations including without
limitation, all applicable securities laws, rules and regulations. Furthermore,
there is no violation of any applicable federal, state or local statutes, laws
or regulations including without limitation, all applicable securities laws,
rules and regulations affecting the Transferred Assets and the operations at the
Twin Peaks Project. No event has occurred or circumstances exist that (with or
without the passage of time or the giving of notice) may result in a violation
of, conflict with or failure on the part of AGC, USMetals or USCorp to conduct
the mining operations in material compliance with any applicable law. USMetals,
USCorp and AGC, have not received notice (whether oral or written) regarding any
actual, alleged, possible, or potential violation of, conflict with, or failure
to conduct the mining operations in compliance with any applicable law or any
potential obligation on the part of USMetals, USCorp or AGC to undertake, or to
bear all or any portion of the cost of any remedial action of any nature.

 

-4-

--------------------------------------------------------------------------------



 
 

 

5.7              Bankruptcy; Insolvency. None of the following has occurred as
of the Closing Date:

(i) A general assignment by any party hereto for the benefit of creditors;

(ii) The filing of a voluntary petition in bankruptcy, insolvency,
reorganization, or liquidation, or any other petition by any party hereto under
any section or chapter of the Bankruptcy Code or any similar law, whether state,
federal, or otherwise relating to insolvency, reorganization, or liquidation, or
for the relief of debtors;

(iii) The filing of any involuntary petition or other petition against any party
hereto under any section or chapter of the Bankruptcy Code, or any similar law,
whether state, federal, or otherwise relating to insolvency, reorganization, or
liquidation, or for the relief of debtors;

(iv) The appointment by any court of a receiver or similar official to take
possession of any party’s assets, or any part thereof;

(v) The application by any party hereto or the consent or acquiescence by any
party hereto to an application for the appointment of a custodian, receiver,
conservator, trustee, or similar officer for any party hereto or the Transferred
Assets, or any part thereof; or

(vi) The attachment, execution, or judicial seizure (whether by enforcement of
money judgment, by writ or warrant of attachment, or by any other process) of
the Transferred Assets or any part thereof.

5.8              Environmental. During the time USMetals, USCorp, AGC and AGCAZ
have owned the Transferred Assets, there has been no litigation brought or, to
USMetals’ or USCorp’s actual knowledge, threatened against USMetals, USCorp, AGC
or AGCAZ by, or any settlement reached by USMetals or USCorp with, any party or
parties alleging the presence, disposal, release or threatened release of any
hazardous materials on, from or under any of USMetals’, USCorp’s, AGC’s and
AGCAZ’properties or facilities.

5.9              Good Standing. USMetals, USCorp, AGC, AGF and AGCAZ are or will
be at the Closing in good standing with the States of Arizona and Nevada,
British Columbia or California as the case may be.

6.                  REPRESENTATIONS, WARRANTIES AND COVENANTS OF AGC, AGF AND
KASWIT

AGC, AGF and Kaswit represent, warrant and covenant that as of the Closing Date:

6.1              Good Standing and Qualification. AGC is a British Columbia
corporation duly organized, validly existing and in good standing under the laws
of British Columbia, Canada.

 

-5-

--------------------------------------------------------------------------------



 
 

 

6.2              Authority. AGC has full power to transfer the stock of AGCAZ
and the Transferred Assets and to conduct AGC’s business. AGC, AGF and Kaswit
have the legal right, power, authority and approval required to enter into,
execute and deliver this Agreement and to fully their obligations. The Hay and
Kaswit Non-Dilution Agreements and the Consulting Agreement have been or at the
Closing will be cancelled, and the person executing this Agreement, and other
documents ancillary to this Agreement is duly authorized to do so.

6.3              Legally Binding. AGC, AGF and Kaswit have the right, power and
legal capacity and authority to enter into and perform their obligations under
this Agreement. This Agreement and all schedules and exhibits attached to this
Agreement constitute valid, legal and binding obligations of AGC, AGF and/or
Kaswit in accordance with their terms.

6.4              Authorization. Execution, delivery and performance of this
Agreement has been duly authorized by all necessary corporate/company action and
do not conflict with any provision of any agreement, instrument, judgment, order
or law to which AGC, Kaswit or AGF is a party or to which AGC, AGC or Kaswit is
subject or bound.

7.                  DELIVERIES on the CLOSING Date

On or before the Closing Date, or as soon thereafter as is practicable, AGC, AGF
and Kaswit shall deliver or cause to be delivered to USMetals the following
documents and instruments in exchange for delivery of the items specified:

(i)an original, executed counterpart of the General Assignment and Assumption
and Bill of Sale in the form of Exhibit “D” attached hereto;

(ii) a duly executed and delivered original stock certificate for all of the
issued and outstanding Stock of AGCAZ; and

8.                  USMETALS’ AND USCORP’s DELIVERIES on the CLOSING Date

On the Closing Date, USMetals and/or USCorp shall deliver or cause to be
delivered to AGC the following documents and instruments in exchange for
delivery of the items specified herein:

(i)an original, executed counterpart of the General Assignment and Assumption
and Bill of Sale in the form of Exhibit “D” attached hereto;

(ii)All of the Stock of AGC held by it for cancellation, duly endorsed in blank;

(iii)Fourteen Million shares of USCorp stock (7,000,000 each to Kaswit and Hay);

(iv)Forty Two Million Eight Hundred Thousand (42,800,000) shares of USCorp
shares to AGC and thereafter to be endorsed and reissued by AGC to the investors
set forth on Exhibit “B”.

 

-6-

--------------------------------------------------------------------------------



9.                  MISCELLANEOUS

9.1              Parties. Wherever the context of this Agreement appears to
require it, the singular number shall include the plural and vice versa, and the
masculine gender shall include the feminine and/or neuter gender, and vice
versa.

9.2              Attorneys’ Fees. In the event of any controversy, claim or
dispute between the parties hereto, arising out of or relating to this Agreement
or the alleged breach thereof, each party shall bear its own legal costs and
reasonable attorneys' fees, including experts, appeals and the cost of enforcing
any judgment obtained in such action.

9.3              Severability. Each provision of this Agreement is independent,
separate and divisible, and in the event any provision of this Agreement is
found by the final order of an arbitrator or a court of competent jurisdiction
to be invalid, unenforceable or in contravention of any applicable federal or
state law or regulation, such provision shall be deemed not to be a part of this
Agreement and shall not affect the validity or enforceability of the remaining
provisions. Nothing contained in this Agreement shall be construed so as to
require the commission of any acts contrary to law, and wherever there is a
conflict between any provision of this Agreement and any present or future law
or regulation, such provision shall be limited to the extent necessary to make
it comply with such law or regulation.

9.4              Time of Essence. In all provisions of this Agreement, time is
expressly declared to be of the essence.

9.5              Effect of Headings, Schedules and Exhibits. Section headings
are included for purposes of convenience only and shall be given no meaning in
the interpretation or construction of this Agreement. All schedules and exhibits
to this Agreement are incorporated into and made part of this Agreement as if
set forth in their entirety in this Agreement.

9.6              Applicable Law. This Agreement shall be governed by and
construed under the laws of the State of California. The State Court of
California nearest to Palm Springs, California or the Federal District Court
closet to Palm Springs, California shall be the venue for any such action.

9.7              Further Cooperation. The parties hereto agree to execute,
deliver and file such other and further documents, instruments and agreements
and shall take or cause to be taken all action, and to do or cause to be done
all things, necessary, proper or advisable under applicable laws and regulations
to consummate this Agreement and carry out the purposes of this Agreement.

9.8              Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Execution and delivery of
this Agreement by delivery of a facsimile or electronically recorded copy
(including a .pdf file) bearing a copy of the signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such copies shall constitute enforceable original documents.

 

-7-

--------------------------------------------------------------------------------



 
 

 

9.9              Amendment and Waiver. No provision of this Agreement may be
altered, amended or repealed in whole or in part other than by the written
consent of all the parties to this Agreement. No waiver shall be binding unless
executed in writing by the party granting the waiver. Neither the failure nor
delay on the part of any party to exercise any right, remedy, power, privilege
or provision under this Agreement shall operate as a waiver of such right,
remedy, power, privilege or provision. Waiver of any right, remedy, power,
privilege or provision under this Agreement shall not be deemed or constitute a
waiver of any other right, remedy, power, privilege or provision under this
Agreement, whether or not similar, nor shall such waiver constitute a continuing
waiver.

9.10          Notices. All notices, consents, waivers, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed given to a Party: (a) when delivered to the address designated for such
Party below by hand; (b) upon confirmed delivery after being sent by a
nationally recognized overnight courier service (costs prepaid); in each case to
the addresses and facsimile numbers designated below. Any Party may change such
Party’s address for purposes of this Agreement by notice given in accordance
with this paragraph. Any notice sent by a Party’s legal counsel shall constitute
notice from that Party.

To: AGC, AGF, and Kaswit:

 

c/o William Hay

____________



____________-3462

 

 

To: USMetals and USCorp:

 

USCorp

c/o Robert Dultz

____________

____________

ATTN: Robert Dultz

 

Copy to: Jeffrey M. Proper, Esq.

____________

____________

____________

 

9.11          Survival of Representations. All covenants, agreements,
indemnifications, representations and warranties made in this Agreement, and in
any documents, certificates, and instruments delivered at the Closing Date
pursuant to this Agreement, shall be deemed to be material, and to have been
relied upon by each Party as the case may be, and shall survive the Closing
Date.

 

-8-

 
 

 

 

9.12          Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their respective personal representatives,
shareholders, officers, directors, heirs, devisees, legatees, successors,
transferees, and assigns.

9.13          Nonassignability. This Agreement shall not be assignable by either
party except with the written consent of the other which may be withheld in such
party’s discretion. Nothing in this Agreement, express or implied, is intended
to confer upon any person other than the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns, any rights or
remedies by or under or by reason of this Agreement.

9.14          Entire Agreement. All prior negotiations and agreements between
the parties hereto relating to the subject matter hereof, are superseded by this
Agreement, and there are no representations, warranties, understandings, or
agreements other than those expressly set forth herein.

9.15          Construction. This Agreement has been negotiated at arms length
and each party has been given the opportunity to be represented by legal counsel
and to the extent each party has deemed necessary, each party has consulted with
independent legal counsel with respect to such party's rights and obligations
under this Agreement. Accordingly, any rule of law (including without limitation
California Civil Code Section 1654) or legal decision that would require
interpretation of any ambiguities in this Agreement against the party drafting
it is not applicable and is waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the parties and the
purpose of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

USCorp, a Nevada corporation

 

 

By: /s/ Robert Dultz

Robert Dultz, President

 

US Metals, Inc., a Nevada corporation

 

 

By: /s/ Robert Dultz

Robert Dultz, President

 

 

-9-

 
 

 

AGC:

 

Arizona Gold Corp, a British Columbia corporation

 

 

By: /s/ William Hay

William Hay, President

 

AGF:

 

Arizona Gold Founders, LLC, a California limited liability company

 

 

By: /s/ William Hay

William Hay, its Manager

 

Kaswit:

 

Kaswit, Inc., a California corporation

 

 

By:/s/ Denise DuBarry Hay

Denise DuBarry Hay, President

 

 

By: /s/ William Hay

William Hay

 

 

By: /s/ Denise DuBarry Hay

Denise DuBarry Hay

 

 

AGC Corp., an Arizona corporation

 

 

By: /s/ William Hay

William Hay

 

-10-

 
 

EXHIBIT A

 

 

See attached list of Claims

 

# Claim Name/Number 1 WG 1 2 WG 6 3 WG 13 4 HAYS 5 HAYS 1 6 ROSE I " ROSE I 7
ROSE 2 " ROSE 2 8 ROSE 3 " ROSE 3 9 ROSE 4 10 ROSE 5 11 ROSE 6 " ROSE 6 12 ROSE
7 " ROSE 7 13 CROSBY 1 " CROSBY 1 14 CROSBY 2 15 CROSBY 4 16 CROSBY 5 17 CROSBY
6 18 CROSBY 7 19 CROSBY 10 " CROSBY 10 20 CROSBY 11 21 CROSBY 12 22 CROSBY 13 "
CROSBY 13 23 CROSBY 14 " CROSBY 14 " CROSBY 14 " CROSBY 14 24 CROSBY 15 " CROSBY
15 25 CROSBY 16 26 CROSBY 17 27 CROSBY 18 28 CROSBY 19 29 CROSBY 20 30 CROSBY 21
31 ALCAN 1 " ALCAN 1 32 ALCAN 2 33 ALCAN 3 34 ALCAN 4 35 ALCAN 5 36 ALCAN 6 37
ALCAN 7 38 ALCAN 8 " ALCAN 8 39 ALCAN 9 " ALCAN 9 40 ALCAN 10 41 ALCAN 11 "
ALCAN 11 42 ALCAN 12 " ALCAN 12 43 ALCAN 13 44 ALCAN 27 " ALCAN 27 45 ALCAN 52
46 ALCAN 53 47 ALCAN 54 " ALCAN 54 48 ALCAN 55 " ALCAN 55 " ALCAN 55 49 ALCAN 56
50 ALCAN 57 51 ALCAN 58 52 ALCAN 59 53 ALCAN 60 54 ALCAN 61 55 ALCAN 83 56 ALCAN
84 " ALCAN 84 57 ALCAN 85 58 ALCAN 94 59 ALCAN 95 " ALCAN 95 60 ALCAN 104 "
ALCAN 104 61 ALCAN 105 " ALCAN 105 62 ALCAN 106 63 ALCAN 113 64 ALCAN 114 "
ALCAN 114 65 ALCAN 115 " ALCAN 115 66 ALCAN 117 67 ALCAN 118 " ALCAN 118 68
DIANNE 69 SATURN " SATURN 70 URANUS 71 JANUS 72 PLUTON " PLUTON 73 ZUES 74
SCORPIO 75 PLUTO 76 VULCAN 77 MERCURY 78 JUPITER 79 NEPTUNE 80 VENUS 81 FIVE
HOLE 82 ROSE 83 SAME 84 BONANZA " BONANZA 85 R H KOENIG 86 NORMA " NORMA 87
HELEN 88 TEDDY 89 ORGA 90 JOVE 91 DAUGHTER " DAUGHTER 92 MOON CHILD " MOON CHILD
93 JEAN 94 CASH " CASH 95 DULTZ " DULTZ 96 SHARLENE 97 JONES 98 SANTA MARIA ONE
99 SANTA MARIA TWO 100 SANTA MARIA THREE 101 SANTA MARIA FOUR 102 SANTA MARIA
FIVE 103 SANTA MARIA SIX 104 SANTA MARIA SEVEN 105 SANTA MARIA EIGHT 106 SANTA
MARIA NINE 107 SANTA MARIA TEN 108 SANTA MARIA ELEVEN " SANTA MARIA ELEVEN 109
SANTA MARIA 12 " SANTA MARIA 12 110 SANTA MARIA 13 " SANTA MARIA 13 111 SANTA
MARIA 14 112 SANTA MARIA 15 113 SANTA MARIA 16 " SANTA MARIA 16 114 SANTA MARIA
17 " SANTA MARIA 17 115 SANTA MARIA 18 116 SANTA MARIA 19 117 SANTA MARIA 20 "
SANTA MARIA 20 " SANTA MARIA 20 " SANTA MARIA 20 118 SANTA MARIA 21 119 SANTA
MARIA 22 120 SANTA MARIA 23 121 SANTA MARIA 24 " SANTA MARIA 24 122 SANTA MARIA
25 123 SANTA MARIA 26 124 SANTA MARIA 27 125 SANTA MARIA 28 " SANTA MARIA 28 126
SANTA MARIA 29 " SANTA MARIA 29 127 SANTA MARIA 30 128 SANTA MARIA 31 129 SANTA
MARIA 32 " SANTA MARIA 32 130 SANTA MARIA 33 131 SANTA MARIA 34 132 SANTA MARIA
35 133 SANTA MARIA 36 134 SANTA MARIA 37 135 SANTA MARIA 38 " SANTA MARIA 38 136
SANTA MARIA 39 " SANTA MARIA 39 137 SANTA MARIA 40 " SANTA MARIA 40 138 SANTA
MARIA 41 " SANTA MARIA 41 " SANTA MARIA 41 139 SANTA MARIA 42 " SANTA MARIA 42 "
SANTA MARIA 42 " SANTA MARIA 42 140 SANTA MARIA 43 " SANTA MARIA 43 141 SANTA
MARIA 44 142 CROSBY EXTENSION #1 143 CROSBY EXTENSION #2 144 CROSBY EXTENSION #3
" CROSBY EXTENSION #3 145 CROSBY EXTENSION #4 " CROSBY EXTENSION #4 146 CROSBY
EXTENSION #5 147 CROSBY EXTENSION #6 148 CROSBY EXTENSION #7 149 CROSBY
EXTENSION #8 150 HAYES EXTENSION #1 151 HAYES EXTENSION #2 152 USMP#1 153 USMP#2
154 USMP#3 155 USMP#4 156 USMP#5 157 USMP#6 158 USMP#7 159 USMP#8 160 USML 1 161
USML 2 162 USML 3 163 USML 4 164 USML 5 165 USML 6 166 USML 7 167 USML 8 168
USML 9 169 USML 10 170 USML 11 171 USML 12 172 USML 13 173 SERENDIPITY 1 174
SERENDIPITY 2 175 SERENDIPITY #3 176 SERENDIPITY #4 " SERENDIPITY #4 177
SERENDIPITY 5 178 SERENDIPITY #6 " SERENDIPITY #6 179 SERENDIPITY #7 180
SERENDIPITY #8 181 SERENDIPITY #9 182 SERENDIPITY 10 183 SERENDIPITY 11 "
SERENDIPITY 11 184 SERENDIPITY 12 185 SERENDIPITY 13 " SERENDIPITY 13 186
SERENDIPITY 14 187 SERENDIPITY #15 " SERENDIPITY #15 188 SERENDIPITY #16 189
SERENDIPITY #17 " SERENDIPITY #17 190 SERENDIPITY #18 191 SERENDIPITY #19 192
SERENDIPITY #20 193 SERENDIPITY #21 194 SERENDIPITY #22 195 SERENDIPITY #23 196
SERENDIPITY #24 197 SERENDIPITY #25 198 SERENDIPITY #26 199 SERENDIPITY #27 200
SERENDIPITY #28 201 SERENDIPITY #29 202 SERENDIPITY #30 203 SERENDIPITY #31 204
SERENDIPITY #32 205 SERENDIPITY #33 206 SERENDIPITY #34 207 SERENDIPITY #35 208
SERENDIPITY #36 209 SERENDIPITY #37 210 SERENDIPITY #38 211 SERENDIPITY #39 212
SERENDIPITY #40 213 SERENDIPITY #41 214 SERENDIPITY #42 " SERENDIPITY #42 215
SERENDIPITY #43 " SERENDIPITY #43 216 SERENDIPITY #44 217 SERENDIPITY #45 "
SERENDIPITY #45 218 SERENDIPITY #46 219 SERENDIPITY #47 " SERENDIPITY #47 220
SERENDIPITY #48 221 SERENDIPITY #49 " SERENDIPITY #49 222 SERENDIPITY #50 223
SERENDIPITY #51 " SERENDIPITY #51 224 SERENDIPITY #52 225 SERENDIPITY #53 "
SERENDIPITY #53 226 SERENDIPITY #54 227 SERENDIPITY #55 " SERENDIPITY #55 228
SERENDIPITY #56 229 SERENDIPITY #57 " SERENDIPITY #57 230 SERENDIPITY #58 231
SERENDIPITY #59 " SERENDIPITY #59 232 SERENDIPITY #60 " SERENDIPITY #60 233
SERENDIPITY #61 " SERENDIPITY #61 " SERENDIPITY #61 " SERENDIPITY #61 234
SERENDIPITY #62 235 SERENDIPITY #63 236 SERENDIPITY #64 237 SERENDIPITY #65 238
SERENDIPITY #66 239 SERENDIPITY #67 240 SERENDIPITY #68 241 SERENDIPITY #69 242
SERENDIPITY #70 243 SERENDIPITY #71 244 SERENDIPITY #72 245 SERENDIPITY #73 246
SERENDIPITY #74 247 SERENDIPITY #75 248 SERENDIPITY #76 249 SERENDIPITY #77 250
SERENDIPITY #78 " SERENDIPITY #78 251 SERENDIPITY #79 " SERENDIPITY #79 252
SERENDIPITY #80 " SERENDIPITY #80 253 SERENDIPITY #81 " SERENDIPITY #81 254
SERENDIPITY #82 " SERENDIPITY #82 255 SERENDIPITY #83 " SERENDIPITY #83 256
SERENDIPITY #84 " SERENDIPITY #84 257 SERENDIPITY #85 " SERENDIPITY #85 258
SERENDIPITY #86 " SERENDIPITY #86 259 SERENDIPITY #87 " SERENDIPITY #87 "
SERENDIPITY #87 " SERENDIPITY #87 260 SERENDIPITY #88 261 SERENDIPITY #89 262
SERENDIPITY #90 263 SERENDIPITY #91 264 SERENDIPITY #92 265 SERENDIPITY #93 266
SERENDIPITY #94 267 SERENDIPITY #95 268 SERENDIPITY #96 " SERENDIPITY #96 269
SERENDIPITY #97 270 SERENDIPITY #98 " SERENDIPITY #98 271 SERENDIPITY #99 272
SERENDIPITY #100 " SERENDIPITY #100 273 SERENDIPITY #101 274 SERENDIPITY #102 "
SERENDIPITY #102 275 SERENDIPITY #103 276 SERENDIPITY #104

 

--------------------------------------------------------------------------------



 

 
 

EXHIBIT B

See attached Shareholder List

 

Name Shares Arizona Gold Founders: 12,000,000 William F. Hay: 3,500,000 Denise
DuBarry Hay: 3,500,000 Kaswit, Inc. 7,000,000 Robert Swidler (3108783 Canada
Inc.): 4,400,000 Belbas Investments: 6,600,000 Gladstein Family Limited
Partnership: 2,200,000 Remus Haste and Mary Haste: 1,000,000 Leroy H. Holt
Trust: 1,100,000 Scott R. Wilson: 2,200,000 William C. Randal: 1,100,000
Danijele Todorovic: 1,100,000 Amir Tuluij: 2,200,000 Carla Y. Navarro: 2,200,000
Michael B. Lindley: 700,000 Bruce Know: 1,100,000 Elisa Lindley: 1,430,000
Daniel Daufman: 2,200,000 Larry Gilman: 1,100,000

 

 

-15-

--------------------------------------------------------------------------------





 

 
 

EXHIBIT C

 

TRANSFERRED ASSETS

 

The Transferred Assets of AGC being transferred to USMetals under this Agreement
include all tangible and intangible assets directly and indirectly related to
the Twin Peaks Project including, without limitation:

 

a) The Twin Peaks Project claims by transfer of all the issued and outstanding
stock of AGCAZ;

 

b) All maps;

 

c) All deposits and bonds;

 

d) All assays, all reports and studies, including without limitation drilling
reports, environmental reports, biological reports, cultural reports and
studies, feasibility studies;

 

e) All available samples and drilling cores;

 

f) All permits, including drilling permits;

 

g) All art work, websites and domain names; and

 

h) All trademarks, copyrights and all copyrighted material for “Twin Peaks”.

 

i) Cash in the Bank Accounts of AGC and AGCAZ

 

j) AGC website and domain name

k) ATV and Trailer

-16-

--------------------------------------------------------------------------------



 

 
 

EXHIBIT D

GENERAL ASSIGNMENT AND ASSUMPTION AND BILL OF SALE

 

For good and valuable consideration, receipt of which is hereby acknowledged,
and in accordance with that certain Agreement (“Agreement”), among USCorp, a
Nevada corporation (“USCorp”), USMetals, a Nevada corporation (“USMetals”) and
Arizona Gold Corp, a British Columbia corporation (“AGC”), AGC hereby transfers,
assigns and delivers to USMetals, and USMetals hereby accepts, all of AGC’
right, title and interest in and to the Transferred Assets, including without
limitation those described in Exhibit “C” to the Agreement, in their AS-IS,
WHERE-IS condition. USMetals hereby assumes all obligations in connection with
the Transferred Assets, including Assets which are not capable of being
transferred, but are part this Agreement, which are incurred from and after the
Closing Date.

 

This instrument may be executed in two (2) or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Execution and delivery of this instrument by delivery of a
facsimile or electronically recorded copy (including a .pdf file) bearing a copy
of the signature of a party shall constitute a valid and binding execution and
delivery of this instrument by such party. Such copies shall constitute
enforceable original documents.

 

IN WITNESS WHEREOF, USMetals, USCorp. and AGC have executed this General
Assignment and Assumption and Bill of Sale effective as of the Closing Date, as
defined in the Agreement.

 

Dated: June 28, 2012

 

 

USMetals, a Nevada corporation

 

By: /s/ Robert Dultz

Robert Dultz, President

 

 

Arizona Gold Corp, a British Columbia corporation

 

By:/s/ William Hay

William Hay, President

USCorp., a Nevada Corporation

By: /s/ Robert Dultz

Robert Dultz, President

-17-

--------------------------------------------------------------------------------



